Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 7-12, 16-17 and 19 are amended. Claim 18 is cancelled. Claims 1, 7-12, 16-17 and 19 are pending. 

Response to Arguments
With regards to applicant’s arguments, filed on 5/14/2021, with respect to claim 1, the arguments are considered but are not persuasive. The applicant asserts that the combination of Kovvali, Xiong and  Kempf does not teach or suggest: “the first shared address of the two or more second servers is shared by the two or more second servers”,  “the first server receives data transmitted from the user apparatus, a destination of the data being the first shared address that is shared by the two or more second servers” and “the first server transmits the data to the selected second server by using the second respective address of the selected second server” . Examiner respectfully disagrees.
The combination of Kovvali, Xiong and  Kempf, specifically Xiong discloses a TCP setup request sent by the UE to a tunnel gateway, where the TCP setup request includes an IP address of the UE and an IP address of the tunnel gateway, and the tunnel gateway is located between the proxy node [Second Server] and the network server [First Server]. The method disclosed by Xiong, further comprises: setting up, in place of the tunnel gateway, a TCP connection to the UE according to the IP address of the tunnel gateway, setting up, in place of the UE, a TCP connection to the tunnel gateway according to the IP address of the UE, and triggering the tunnel gateway to set up a TCP connection to the network server according to the IP address of the tunnel gateway. (See Xiong; Par. [67]-[71] and Fig. 3B-1)
Xiong, further discloses the TCP request carries a connection identifier of the TCP connection and is sent by the proxy node, and send the encryption context to a key server according to the connection identifier, where the encryption context is used to instruct the key server to forward the encryption context to the proxy node [Therefore, the UE IP address is the same for each connection established between the UE and any proxy node. The IP address, corresponds to the connection identifiers, is a shared address that identifies each of the proxy nodes [Second Server]. The IP address (Shared address) is used as a destination address for transferring data between first and second address] (See Xiong; Par. [452]-[455])
Xiong, further discloses the TCP setup request is sent after the tunnel gateway sets up a TCP connection to the UE, the TCP setup request includes an IP address of the tunnel gateway and another IP address of the network server, and the tunnel gateway is located between the UE and the proxy node. The process comprises setting up, in place of the network server, a TCP connection to the tunnel gateway according to the IP address of the network server, and setting up, in place of the tunnel gateway, a TCP connection to the network server according to the IP address of the tunnel gateway. [Therefore, for each connection established between the tunnel gateway [first Server] and one of the proxy nodes [Second Server], a distinct IP address of the tunnel gateway is assigned to the proxy node, and this IP address is used when transferring data between the tunnel gateway and the proxy node] (See Xiong; Par. [417]-[425])
See Fig. 12; 1105) and two or more second servers (See Fig. 12; 1107) configured to transfer the data received by the first server to an external network (See Par. [74] and Fig. 12 of Kovvali)
Further, The PDN-GW 101 of Kovvali, is an element in the mobile network that terminates user plane tunnels and routes packets through firewall, NAT and other devices, through the internet to the datacenter location. It routes data between the user terminal and the external network, which is the same function performed by the disclosed control apparatus in the current application. (See Par. [40] of Kovvali)
Therefore, for the reasons shown above, the combination of Kovvali, Xiong and Kempf clearly teaches the claimed invention. Therefore, the rejection of claims 1, 7-12 and 16-17 and 19 is sustained.

Claim Rejections - 35 USC § 103
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1, 7-12 and 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kovvali (US Pub. No. 2015/0124622 A1) in view of Xiong et al. (US Pub. No. 2018/0176194 A1) and further in view of Kempf et al. (US Pub. No. 2012/0300615 A1).
Regarding claim 1, Kovvali discloses a communication system comprising a gateway and a control apparatus (See Fig. 1; load-balancer System) for controlling the gateway (See Fig. 1 and Par. [40] of Kovvali for a reference to PDN Gateway 101) functioning as the endpoint of a core network in a mobile communication system (See Fig. 1 and Par. [40] of Kovvali for a reference to PDN Gateway 101 in a mobile network that terminates user plane tunnels and routes packets to the data center location on a cloud), wherein
the gateway is a P-GW or GGSN, the gateway (See Fig. 1 and Par. [40] of Kovvali for a reference to PDN Gateway 101) including a first server (See Fig. 12; 1105) configured to receive data from a user apparatus (See Par. [74] and Fig. 12 of Kovvali for a reference to the control plane virtual server (CPVsi) 1105 receives and processes all the control plane data that make up the user session/data) and two or more second servers (See Fig. 12; 1107) See Par. [74] and Fig. 12 of Kovvali for a reference to virtual servers (RAVsi) 1107 are responsible for passing data received from virtual servers 1105 & 1106 to external network elements), and the control apparatus performs
an operation of changing performance of the two or more second servers (See Par. [41]-[43] of Kovvali for a reference to adding, removing servers, and controlling forwarding/routing data to/from virtual servers based on the capabilities and load of the target virtual server), 
an operation of monitoring a processing status of the two or more second servers (See Par. [8], [42] of Kovvali for a reference to the SDN controller monitors the virtual servers capabilities and usage levels, including CPU, Memory, network and storage), and
an operation of selecting, from the one or more second servers in accordance with the processing status of the one or more second servers, a second server as a transfer destination of the data received from the user apparatus by the first server (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).
the control apparatus selects one second server from the two or more second servers (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, selects the target virtual server to pass the user data to the external network).
shared address for use in a connection with the user apparatus and a second respective address for use in a connection with the first server, the second respective address being different from the first shared address; the first shared address of the two or more second servers is shared by the two or more second servers; the second respective addresses of the two or more second servers are different from each other; the first server receives data transmitted from the user apparatus, a destination of the data being the first shared address that is shared by the two or more second servers, and the first server transmits the data to the selected second server by using the second respective address of the selected second server.
However, Xiong each of the two or more second servers has a first shared address for use in a connection with the user apparatus (See par. [67], [443]-[446] of Xiong for a reference to setting up, by one or more of the proxy node [second server] a first connection to the UE, via the IP address of the UE sent [assigned] to the proxy node within a TCP setup request) and a second respective address for use in a connection with the first server, the second respective address being different from the first shared address (See par. [67], [417]-[422] of Xiong for a reference to a tunnel gateway [first server] is located between the UE and the proxy node, and a second connection between the tunnel gateway and the proxy node is established via a different IP address of the tunnel gateway that is assigned to the proxy node); the first shared address of the two or more second servers is shared by the two or more second servers (See par. [452]-[455] of Xiong for a reference to a key server determines the UE according to a connection identifier to the UE. The Key server assigns the UE IP address to the proxy node according to the determined identifier of the UE. [Therefore, the UE IP address is the same for each connection established between the UE and any proxy node]); the second respective addresses of the two or more second servers are different from each other (See par. [417]-[425] of Xiong for a reference to that for each connection established between the tunnel gateway and one of the proxy nodes, a distinct IP address of the tunnel gateway is assigned to the proxy node), and the first server transmits the data to the selected second server by using the second respective address of the selected second server  (See par. [417]-[422] of Xiong for a reference to for each connection established between the tunnel gateway [first Server] and one of the proxy nodes [Second Server], a distinct IP address of the tunnel gateway is assigned to the proxy node, and this IP address is used when transferring data between the tunnel gateway and the proxy node).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Xiong and Kovvali. The motivation of combination would be improving the system’s performance, by expanding a usage scope of service optimization when enabling the proxy node to receives a context sent by the UE through a direct connection, decrypts the context, and processes obtained service information. (Xiong; Par. [157])
The combination of Kovvali and Xiong does not explicitly disclose he first server receives data transmitted from the user apparatus, a destination of the data being the first shared address that is shared by the two or more second servers.
However, Kempf discloses he first server receives data transmitted from the user apparatus, a destination of the data being the first shared address that is shared by the two or more second servers (See Par. [86]-[87] , [79]-[80] and Fig. 16  of Kempf for a reference to the tunnel end destination IP address field contains the IP address of the gateway/server to which the tunneled packet should be routed).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Kempf, Xiong and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently by associating each bearer with a GTP tunnel that identify all destinations. (Kempf; Par. [6]-[7])

Regarding claim 7, the combination of Kovvali, Xiong and Kempf, specifically Kovvali discloses wherein the second server selected by the control apparatus performs processing in one of a network layer and an application layer for data transferred from the first server (See Par. [7], [39] of Kovvali for a reference to the target virtual server performs real-time processing in L3 (the network layer) for packets received from the first server).

Regarding claim 8, the combination of Kovvali, Xiong and Kempf, specifically Kovvali discloses wherein the second server selected by the control apparatus transfers, to another server configured to perform processing in one of a network layer and an application layer for data, the data transferred from the first server (See Par. [39], [85] of Kovvali for a reference to that based on load metrics, the ELB may distribute the load partially to more than one virtual server. The target server may transfer the received traffic from the first server to a new server (Scale out operation)).

Regarding claim 9, Kovvali discloses wherein the first server receives data from the user apparatus via an L2 tunnel (See Par. [11], [67]-[69] of Kovvali for a reference to a user device will have a control-plane session, and a user-plane session that is carried in tunnels above the L2/L3 transport layers), and 
The combination of Kovvali and Xiong does not explicitly disclose the first server transfers the data, via an L2 tunnel different from the L2 tunnel, to the second server selected by the control apparatus.
However, Kempf discloses the first server transfers the data, via an L2 tunnel different from the L2 tunnel, to the second server selected by the control apparatus (See Par. [61] of Kempf for a reference to a GTP tunnel consists of two tunnel endpoint identifiers (TEID); one GTP tunnel is set between the user and the first server and one GTP tunnel is set between the first server and the second server).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Kempf, Xiong and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently by associating each bearer with a GTP tunnel that identify all destinations. (Kempf; Par. [6]-[7])



See Fig. 12; Plurality of (CPVsi) 1105),
the first server receives data from the user apparatus via an L2 tunnel (See Par. [11], [67]-[69] of Kovvali for a reference to a user device will have a control-plane session, and a user-plane session that is carried in tunnels above the L2/L3 transport layers), and 
the control apparatus selects the second server serving as a transfer destination of data received from the user apparatus by the first server (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).
The combination of Kovvali and Xiong does not explicitly disclose so as not to overlap identifiers of the L2 tunnels in the second servers.
However, Kempf discloses so as not to overlap identifiers of the L2 tunnels in the second servers (See Par. [61] of Kempf for a reference to a GTP tunnel consists of two tunnel endpoint identifiers (TEID); one GTP tunnel is set between the user and the first server and one GTP tunnel is set between the first server and the second server).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Kempf, Xiong and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently by associating each bearer with a GTP tunnel that identify all destinations. (Kempf; Par. [6]-[7])

Regarding claim 11, the combination of Kovvali, Xiong and Kempf, specifically Kovvali discloses wherein the gateway includes one or more first servers (See Fig. 12; Plurality of (CPVsi) 1105),
the one or more first servers are virtual machines on a cloud (See Par. [45], [62], [74] and Fig. 2 of Kovvali for a reference to CPVsi 1105 are virtual server instances on a cloud data center 205), 
the control apparatus further performs an operation of changing performance of the one or more second servers (See Par. [41]-[43] of Kovvali for a reference to adding, removing servers, and controlling forwarding/routing data to/from virtual servers based on the capabilities and load of the target virtual server), and an operation of monitoring a processing status of the one or more second servers (See Par. [8], [42] of Kovvali for a reference to the SDN controller monitors the virtual servers capabilities and usage levels, including CPU, Memory, network and storage), and
the control apparatus performs a change in performance of the one or more first servers and the change in performance of the two or more second servers based on different criteria (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).

See Par. [41]-[43] of Kovvali for a reference to adding, removing servers, and controlling forwarding/routing data to/from virtual servers based on the capabilities and load of the target virtual server), and the change in the performance of the two or more second servers based on calculation performance (See Par. [8], [42] of Kovvali for a reference to the SDN controller monitors the virtual servers capabilities and usage levels, including CPU, Memory, network and storage).

Regarding claim 16, the combination of Kovvali, Xiong and Kempf, specifically Kovvali discloses wherein the second servers and the external network communicate with each other via the L2 tunnel (See Par. [11], [50], [62] of Kovvali for a reference to user control plane sessions are carried in tunnels above the L2/L3 transport layers to be forwarded to the external network via the virtual server instances).

Regarding claim 17, the combination of Kovvali, Xiong and Kempf, specifically Kovvali discloses wherein the second servers and the external network communicate with each other via an L3 connection (See Par. [11], [50], [62] of Kovvali for a reference to user control plane sessions are carried in tunnels above the L2/L3 transport layers to be forwarded to the external network via the virtual server instances).

See Par. [45], [62], [74] and Fig. 2 of Kovvali for a reference to CPVsi 1105 are virtual server instances on a cloud data center 205).
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiang et al. (US. Pub. No. 2014/0349641 A1) discloses method and system for facilitating roaming tests for an operator in a telecommunication network.
Pinheiro et al. (US. Publication no. 2013/0155948 A1) discloses methods and devices for sharing a packet data protocol (PDP) context among a plurality of devices. 
Liu (US 2006/0095781 A1) discloses a method for mapping a shared resource of a server by a client in a network without user intervention.

6.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.K.F/Examiner, Art Unit 2413          

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413